PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
RIIHIMAA, Ari
Application No. 16/300,669
Filed: 12 Nov 2018
For: CHAMBER FOR GROWING INVERTEBRATES

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed December 28, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Jacob Eisenberg appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he is authorized to represent the particular party on whose behalf he acts. 

The petition is GRANTED.

The application became abandoned for failure to timely pay the issue fee in response to the Notice of Allowance and Fee(s) Due (Notice) mailed on July 21, 2021, which set a statutory period for reply of three months.  Accordingly, the application became abandoned on 
October 22, 2021.   The Office mailed a Notice of Abandonment on November 5, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the issue fee in the amount of $600.00; (2) the petition fee of $1050.00; and (3) a proper  statement of unintentional delay. 

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 









/JOANNE L BURKE/Lead Paralegal Specialist, OPET